There does not appear to have been any proof to support the second count of the information, and it should have been dismissed. As to the first count, there was evidence that the employer had previous information of the intention to pay the sums involved, which should have limited the conviction on that count to an attempt to commit the crime. However, the evidence was sufficient to sustain the conviction on all other counts. Sentence was suspended. We affirm the judgment as so modified with respect to the first two counts. Settle order on notice. Present — Peck, P. J., Callahan, Breitel and Bastow, JJ.